[Cite as In re Application of Webber, 137 Ohio St.3d 67, 2013-Ohio-4514.]




                           IN RE APPLICATION OF WEBBER.
  [Cite as In re Application of Webber, 137 Ohio St.3d 67, 2013-Ohio-4514.]
Application by Michigan attorney for admission to Ohio bar without taking Ohio
        bar examination—Application disapproved for failure to prove applicant
        possesses requisite character, fitness, and moral qualifications—Applicant
        permitted to reapply for admission but must undergo full character and
        fitness investigation and, if approved, take and pass the Ohio bar
        examination.
     (No. 2011-1663—Submitted June 5, 2013—Decided October 15, 2013.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 497.
                                ____________________
        Per Curiam.
        {¶ 1} Christopher Stanley Christman Webber of Ashland, Ohio, was
admitted to the Michigan Bar in May 2002 and has applied for admission to the
practice of law in Ohio without examination. A hearing before a panel of the
Board of Commissioners on Character and Fitness was held to address Webber’s
failure to disclose two convictions for driving under the influence (“DUI”) on his
application for admission to the Ohio bar.              In September 2011, the board
recommended that we disapprove Webber’s application, based on his failure to
establish that he possessed the requisite character, fitness, and moral
qualifications to practice law in Ohio. We remanded the matter to the board in
April 2012 to investigate Webber’s intervening registration for corporate status.
In re Application of Webber, 131 Ohio St.3d 1504, 2012-Ohio-1602, 964 N.E.2d
1056. The board now unanimously recommends that we disapprove Webber’s
pending application and terminate his corporate registration status based on his
                             SUPREME COURT OF OHIO




failure to respond to the board’s inquiries on remand. We adopt the board’s
recommendation.
                            Summary of Proceedings
       {¶ 2} In January 2011, the admissions committee of the Akron Bar
Association gave its final recommendation that Webber be approved as to his
character, fitness, and moral qualifications to practice law in Ohio. But the board
exercised its investigatory authority pursuant to Gov.Bar R. I(10)(B)(2)(e) and
appointed a panel to conduct a hearing to consider Webber’s character, fitness,
and moral qualifications. At the conclusion of his testimony, Webber moved the
panel to dismiss his application. The panel, however, recommended that the
motion be denied and that we reach a final determination regarding Webber’s
application.
       {¶ 3} The panel found that Webber had failed to disclose two DUI
convictions from the early 1990s, in response to question 23.B. of the application,
which asks, “Have you ever been charged with any alcohol- or drug-related traffic
violations, regardless of when they occurred?” The convictions were discovered
during the application-verification process. During his interview with the local-
bar-association admissions committee, he explained that he had answered no to
question 23.B. because he had already given the information to the National
Conference of Bar Examiners (“NCBE”) in 2001 in conjunction with his
Michigan bar application. He also added that his sister, an Ohio lawyer, had
advised him to answer no.
       {¶ 4} At the panel hearing, Webber acknowledged that the question was
straightforward and understandable, but he offered varying explanations for his
failure to truthfully answer the question. He retracted his earlier statement that he
had relied upon his sister for legal advice in responding to the question. He also
elaborated on his statement regarding his previous reporting to NCBE and
claimed to recall a statement in the instructions to the Ohio application indicating




                                         2
                                  January Term, 2013




that previously disclosed information did not need to be disclosed again, though
he could not explain why he applied this alleged instruction to just one question—
question 23.B. And when provided with a copy of the application instructions,
Webber conceded that they contained no such instruction.
        {¶ 5} The panel observed that the instructions direct applicants, in bold
letters, to “answer each question on this questionnaire fully and truthfully” and
caution applicants that “[a]ny omission, untruthful answer or incomplete answer
may result in your being denied the privilege of * * * practicing law in the State
of Ohio.” Furthermore, quoting In re Application of Watson, 31 Ohio St.3d 220,
221, 509 N.E.2d 1240 (1987), the instructions emphasize that “Questions 19-24
‘must be fully answered regardless of expungements, bond forfeitures, dismissals
or similar terminations and must include all actions or legal proceedings occurring
in any court including juvenile court.’ ” The panel found that the instructions
were clear and that Webber had “provided no clear explanation for why he chose
to hide his two DUI convictions.” The panel concluded that he “simply was not
being forthright in his testimony.”
        {¶ 6} The panel also noted that Gov.Bar R. I(9)(A) sets forth the
requirements for admission without examination and includes the requirements
that an applicant has taken and passed a bar examination and been admitted to
practice law in another state or in the District of Columbia, has practiced law for a
specified period of time, and has not engaged in the unauthorized practice of law.
As part of his application, Webber submitted an affidavit in which he averred that
he served as corporate counsel for an Ohio corporation located in Ashland, Ohio,
beginning in July 2009. He further stated that his job duties included counseling
the company in all litigation, reviewing all contracts and other documents of legal
significance, and “[c]ompos[ing], review[ing] and advis[ing] on all international
contract issues and liability.”




                                          3
                                 SUPREME COURT OF OHIO




        {¶ 7} Because his affidavit presented the possibility that Webber had
engaged in the unauthorized practice of law in Ohio, the panel inquired about his
Ohio employment. Webber initially indicated that he had accepted a position as
corporate counsel but took a position in operations with the same company until
he could be admitted to the Ohio bar. Only when confronted with his earlier
affidavit did he admit that he had acted as general counsel for some period of
time—perhaps more than one year, given that in August 2010, Webber’s
employer reported to the NCBE that Webber served as corporate counsel. The
panel made no finding regarding whether Webber had engaged in the
unauthorized practice of law,1 but it expressed deep concern about his “inability
to answer in a straightforward manner questions about his role and activities since
he has been in Ohio.”
        {¶ 8} In light of these findings, the panel unanimously recommended
that Webber’s application for admission without examination be disapproved but
that he be permitted to reapply in July 2013. The panel also cautioned that until
he is duly admitted to the Ohio bar, Webber should not seek admission pro hac
vice, register for corporate status, or otherwise practice law in Ohio. The board
denied Webber’s motion to dismiss his application and adopted the panel’s
findings of fact and recommendation that Webber’s application be disapproved.
But because Webber admitted that he had practiced law in Ohio without
authorization, the board recommended that he be required to take the Ohio bar
exam. See Gov.Bar R. VI(3)(C) (precluding an attorney admitted to the practice
of law in another state who performs legal services in Ohio for his or her
employer without first registering for corporate status from applying for
admission without examination under Gov.Bar R. I).



1. Nor does it appear that Webber has been charged with the unauthorized practice of law pursuant
to Gov.Bar R. VII.




                                               4
                                   January Term, 2013




        {¶ 9} In April 2012, we remanded this matter to the board for
investigation of apparent inconsistencies between the record evidence in this case
and the information provided by Webber in the questionnaire that he submitted to
the Office of Attorney Services with his September 2011 certificate of registration
for corporate status. In re Application of Webber, 131 Ohio St.3d 1504, 2012-
Ohio-1602, 964 N.E.2d 1056. Citing Webber’s failure to respond to the board’s
communications on remand, the board unanimously recommends that Webber’s
application be disapproved and that his registration for corporate status in Ohio be
terminated.2
                                        Disposition
        {¶ 10} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3).
“A record manifesting a significant deficiency in the honesty, trustworthiness,
diligence, or reliability of an applicant may constitute a basis for disapproval of
the applicant.” Id.
        {¶ 11} In determining that Webber had not proved that he possesses the
requisite character, fitness, and moral qualifications, the board considered the
factors set forth in Gov.Bar R. I(11)(D)(3) and (4). The board has expressed
concern regarding Webber’s lack of honesty and candor in explaining his failure
to disclose his two DUI convictions. See Gov.Bar R. I(11)(D)(3)(g), (h), and (i).
Webber did not challenge the board’s findings or its recommendation and failed
to cooperate in the board’s investigation on remand.

2. Although Webber registered for corporate status on September 13, 2011, he has not timely
registered for the 2013-2015 biennium, nor has he notified the Office of Attorney Services in
writing that his full-time employment with an Ohio employer has been terminated, as required by
Gov.Bar R. 6(3)(A).




                                              5
                             SUPREME COURT OF OHIO




       {¶ 12} Based upon the foregoing, we agree that Webber has failed to
prove that he currently possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law in Ohio. We therefore adopt
the board’s findings of fact, disapprove Webber’s application for admission
without examination, and terminate his registration for corporate status. Should
Webber desire to practice law in the state of Ohio in the future, he may apply to
take the bar examination and submit to a full character and fitness investigation
by the appropriate bar-association admissions committee.         Until he is duly
admitted to the Ohio bar, he shall not seek admission pro hac vice, register for
corporate status, or otherwise practice law in this state.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              ____________________
       Christopher Stanley Christman Webber, pro se.
       Kim Richard Hoover, for the Akron Bar Association.
                           ________________________




                                           6